Exhibit 10.1

FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT OF SPIRO ROMBOTIS

WHEREAS, Cyclacel Pharmaceuticals, Inc. (the “Company”) and Spiro Rombotis
(“Executive”) entered into an employment agreement as of January 1, 2008 (the
“Agreement”);

Whereas, the Company and Executive desire to amend the Agreement to comply with
Internal Revenue Code Section 409A; and

Whereas, all capitalized terms not otherwise defined herein shall have the
meaning ascribed to them in the Agreement.

NOW THEREFORE, the Agreement is hereby amended as follows.

1. Sections 9(b)(iii), 9(c)(iii) and 9(d)(iii) of the Agreement shall be deemed
as of March 20, 2008 to constitute amendments to all outstanding stock options
and the termination period of such stock options set forth in the applicable
Notice of Stock Option Grant and Stock Option Agreement and shall supersede the
expiration terms set forth in Section 12 of the Amended and Restated 2006 Equity
Incentive Plan (the “Plan”). Notwithstanding the provisions set forth in
Sections 9(b)(iii), 9(c)(iii) and 9(d)(iii) of the Agreement, no option may be
exercised at any time after the original expiration date of the option set forth
and all options may be terminated earlier than as set forth in the Agreement if
such termination is pursuant to Section 14 of the Plan or any future plan which
provisions provide for termination in the event of a change of control. In
addition, any option which is deemed to be an Incentive Stock Option pursuant to
Section 422 of the Code, shall become a Nonqualified Stock Option on the date
that is (i) three months after termination of employment for any reason other
than death or disability as defined under Section 22(e)(3) of the Code and
(ii) one year following termination of employment as a result of a disability as
defined under Section 22(e)(3) of the Code. All options granted on or after
March 20, 2008 shall be deemed to contain the terms set forth in
Sections 9(b)(iii), 9(c)(iii) and 9(d)(iii) as clarified by this amendment
hereto.

 

1

1



--------------------------------------------------------------------------------



 



2. Section 9(g)(iii) of the Agreement shall be amended and restated as follows:

“Notwithstanding any other provisions of this Agreement to the contrary, in the
event that the Executive continues to serve as a member of the Board following
his termination of employment from the Company, his rights with respect to
vesting and exercisability of his then outstanding options shall continue under
the same terms and conditions as if the Executive had not terminated employment
until such time as the Executive is no longer providing services to the Company
as a non-executive member of the Board. In addition, any option which is deemed
to be an Incentive Stock Option pursuant to Section 422 of the Code, shall
become a Nonqualified Stock Option on the date that is three months after
termination of Executive’s employment.”

3. The following new Section 20 shall be added to the Agreement:

“Section 20 Compliance with Section 409A of the Code

(i) If any of the benefits set forth in this Agreement are deferred compensation
under Section 409A of the Code, any termination of employment triggering payment
of such benefits must constitute a “separation from service” under Section 409A
of the Code before distribution of such benefits can commence. For purposes of
clarification, this paragraph shall not cause any forfeiture of benefits on the
part of the Executive, but shall only act as a delay until such time as a
“separation from service” occurs.

(ii) It is intended that each installment of the payments and benefits provided
under this Agreement shall be treated as a separate “payment” for purposes of
Section 409A of the Code. Neither the Company nor Executive shall have the right
to accelerate or defer the delivery of any such payments or benefits except to
the extent specifically permitted or required by Section 409A of the Code.

(iii) Notwithstanding any other provision of this Agreement to the contrary, the
Agreement shall be interpreted and at all times administered in a manner that
avoids the inclusion of compensation in income under Section 409A(a)(1) of the
Code. Any provision inconsistent with Section 409A of the Code will be read out
of the Agreement. For purposes of clarification, this Section 20 shall be a rule
of construction and interpretation and nothing in this Section 20 shall cause a
forfeiture of benefits on the part of the Executive.”

4. Except as specifically modified herein, the terms of the Agreement, and all
terms and conditions of your employment with Company shall remain in full force
and effect.

 

2

2



--------------------------------------------------------------------------------



 



IN WITNESS WHEROF, each of the parties has caused this First Amendment to be
executed as of December 31, 2008.

     
Executive:
  Company:
 
   
/s/ Spiro Rombotis
  /s/ Paul McBarron
Spiro Rombotis
  Cyclacel Pharmaceuticals, Inc.

 

3

3